Case 1:21-cv-00181-RLY-MJD Document 72-1 Filed 06/21/21 Page 1 of 1 PageID #: 849




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  SHARMAINE LEWIS,               )
                                 )
            Plaintiff,           )
       v.                        )                         Cause No. 21-cv-00181
                                 )
  NATIONAL BOARD OF OSTEOPATHIC, )
  MEDICAL EXAMINERS, INC.,       )
                                 )
            Defendant.           )

                                                  ORDER

            This is matter is before the Court on the parties' Joint Motion for Extension. The Court,

  being duly advised, hereby GRANTS the motion. Paragraph IV(C) of the approved Case

  Management Plan [Dkt. 32] is amended as follows:

                   C.       All discovery shall be completed by June 30, 2021; provided, however, that
                            the parties shall be allowed until and including July 15, 2021, to complete the
                            depositions of Dr. Tova Elberg, Mr. Joseph Flamini, and Dr. Nicolae
                            Dumitrascu.

            All other requirements of the approved Case Management Plan [Dkt. 32] remain in

  effect.

            SO ORDERED this date: _____________________

                                           __________________________________
                                           Mark J. Dinsmore
                                           United States Magistrate Judge
                                           Southern District of Indiana


            Distribution:

            All Counsel of record, via the Court's ECF system.
